Citation Nr: 1018548	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating greater than 
60 percent for ischemic heart disease, for accrued benefits 
purposes.

2.  Entitlement to a disability rating greater than 
10 percent for peptic ulcer disease, for accrued benefits 
purposes.

3.  Entitlement to special monthly compensation based on the 
need for aid & attendance/housebound status, for accrued 
benefits purposes.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service with the Philippine 
Commonwealth Army from December 1941 to August 1942 and from 
August 1945 to May 1946.  He was a prisoner of war (POW) from 
April to August 1942.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence does not show that, prior to his 
death, the Veteran's ischemic heart disease was manifested by 
chronic congestive heart failure, a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

3.  The medical evidence shows that, prior to his death, the 
Veteran's peptic ulcer disease was, at worst, mildly 
disabling.

4.  Prior to his death, the Veteran was not so helpless due 
to his service-connected disabilities as to be permanently 
bedridden, in need of the regular aid and attendance of 
another person, or permanently housebound


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
60 percent for ischemic heart disease, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1102, 1131, 
5103, 5103A, 5107, 5111, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 3.351, 3.385, 3.400, 
3.402, 3.1000, 4.1, 4.2, 4.7, 4.100, 4.104, Diagnostic Code 
(DC) 7005 (2009).

2.  The criteria for a disability rating greater than 
10 percent for peptic ulcer disease, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1102, 1131, 
5103, 5103A, 5107, 5111, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 3.351, 3.385, 3.400, 
3.402, 3.1000, 4.1, 4.2, 4.7, 4.114, DC 7305 (2009).

3.  The criteria for special monthly compensation based on 
the need for aid & attendance/housebound status, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1102, 
1110, 1131, 5103, 5103A, 5107, 5111, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 3.159, 
3.303, 3.304, 3.351, 3.385, 3.400, 3.402, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Board notes that, prior to the Veteran's death in March 
2008, he was advised in a letter dated in December 2007 of 
the information and evidence needed to substantiate and 
complete his increased rating claims for ischemic heart 
disease and for peptic ulcer disease and his claim for 
special monthly compensation based on the need for aid & 
attendance/housebound status, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This VCAA notice letter was issued to the Veteran in 
response to the claims that he filed on a VA Form 21-4138 
which was date-stamped as received by the RO on December 17, 
2007.  The Veteran's December 2007 VA Form 21-4138 was filled 
out by his son (the appellant in this case) and signed by the 
Veteran.  On this form, the Veteran's son stated that he 
lived with the Veteran and requested that he be appointed the 
Veteran's "legal guardian" due to the Veteran's infirmities 
and overall health.  The appellant in this case also 
contended on the December 2007 VA Form 21-4138 filed by the 
Veteran that the Veteran had required his assistance at least 
since December 2006 when the Veteran's former wife had left 
him.  The mailing address provided by the Veteran when he 
filed his original increased rating claims and his special 
monthly compensation claim in December 2007 was the same 
mailing address that the appellant in this case provided when 
he filed his accrued benefits claims in March 2008.  The RO 
mailed the VCAA notice letter in December 2007 to the Veteran 
at the mailing address he provided when he filed his claims.  

The Board recognizes that the RO did not advise the appellant 
in this case (the Veteran's son) of the requirements for 
substantiating claims for increased ratings for ischemic 
heart disease and for peptic ulcer disease and the claim for 
special monthly compensation based on the need for aid & 
attendance, for accrued benefits purposes ("accrued benefits 
claims"), prior to adjudicating them in the currently 
appealed rating decision issued in March 2008.  The appellant 
in this case has demonstrated actual knowledge of the 
requirements for substantiating his accrued benefits claims, 
however.  He has cited to medical evidence of record at the 
time of the Veteran's death in arguing that he is entitled to 
accrued benefits.  He has argued that the Veteran's service-
connected ischemic heart disease and peptic ulcer disease 
were worse than evaluated at the time of the Veteran's death.  
The appellant also has argued that, because the Veteran was 
so helpless as to require the aid and attendance of another 
person prior to his death, he is entitled to special monthly 
compensation for accrued benefits purposes.  Specifically, 
the appellant stated that, prior to his death, the Veteran 
required the assistance of several maids to attend to his 
personal needs and one driver to take him to his doctor's 
visits.  Accordingly, in spite of the RO's error in not 
providing additional VCAA notice to the appellant in this 
case when he filed his accrued benefits claims in March 2008, 
because the appellant seeks the same increased ratings and 
special monthly compensation which the Veteran sought prior 
to his death (although for accrued benefits purposes), and 
because the appellant lived with the Veteran prior to the 
Veteran's death and demonstrated actual knowledge of what is 
required to substantiate the accrued benefits claims on 
appeal, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

The appellant has submitted additional evidence in support of 
his accrued benefits claims since the time of the Veteran's 
death.  The Board acknowledges that it is unfortunate that 
the Veteran was unable to attend VA examinations which had 
been scheduled for him at the time of his death because he 
was hospitalized and subsequently died while hospitalized.  
The Board observes that adjudication of an accrued benefits 
claim is limited to the evidence physically or constructively 
of record at the time of the Veteran's death.  38 C.F.R. § 
3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); 
Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the 
Board finds that none of the evidence submitted by the 
appellant since the Veteran's death can be considered in 
evaluating his accrued benefits claims.  In any event, it 
appears that the evidence submitted by the appellant since 
the Veteran's death consists largely of duplicate medical 
reports which were of record already at the time of the 
Veteran's death.  Hence, there is nothing further for VA to 
do to assist the appellant with respect to his accrued 
benefits claims.  As the Board finds that no further action 
is necessary to meet the requirements of the VCAA, it will 
turn now to the merits of the appellant's claims.

The appellant contends that he is entitled to increased 
ratings for the Veteran's service-connected ischemic heart 
disease and peptic ulcer disease, for accrued benefits 
purposes.  He specifically contends that both of these 
service-connected disabilities were more disabling than they 
had been evaluated prior to the Veteran's death.  He also 
contends that he is entitled to special monthly compensation 
based on the Veteran's need for aid & attendance/housebound 
status, for accrued benefits purposes.  He specifically 
contends that the Veteran was completely helpless and 
required the aid and attendance of others prior to his death.  
The appellant has contended that the Veteran needed the 
assistance of 3 maids to attend to his personal needs and 
1 driver to take him to his doctor's appointments prior to 
his death.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the Veteran died.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the Veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file shows that, prior to his death, 
the Veteran had filed claims for disability ratings greater 
than 60 percent for ischemic heart disease and greater than 
10 percent for peptic ulcer disease.  The Veteran also had 
filed a claim of entitlement to special monthly compensation 
based on the need for aid & attendance/housebound status.  As 
noted, these claims were filed by the Veteran in December 
2007.  The Veteran was scheduled for VA heart and aid & 
attendance examinations later in December 2007.

In a statement received by the RO in January 2008, the 
Veteran's son advised VA that the Veteran had been 
hospitalized between December 15 and 29, 2007.  The Veteran's 
son also advised VA that the Veteran remained bedridden.  The 
Veteran's son advised further that the Veteran frequently was 
in and out of the hospital due to failing health.  Based on 
this information, the Veteran's VA examinations were 
rescheduled for January 2008 and he was advised of these 
rescheduled examinations by letter from the RO.  The 
examinations subsequently were cancelled after the Veteran's 
son advised VA that the Veteran had been hospitalized again.

As noted above, the Veteran died in January 2008.  Under 38 
U.S.C.A. § 5121(c), a claim for accrued benefits requires 
that the application be filed within one year after the date 
of death.  The appellant filed his accrued benefits claims in 
February 2008.  Thus, his claims were timely filed and the 
Board will proceed to adjudicate them on the merits.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Prior to his death, the Veteran's service-connected ischemic 
heart disease was evaluated as 30 percent disabling under 
38 C.F.R. § 4.104, DC 7005 (arteriosclerotic heart 
disease/coronary artery disease).  See 38 C.F.R. § 4.104, 
DC 7005 (2009).  Under DC 7005, a 30 percent rating is 
assigned for arteriosclerotic heart disease with a workload 
of greater than 5 METs (metabolic equivalents) but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is assigned for arteriosclerotic heart 
disease with more than one episode of acute congestive heart 
failure in the past year or workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned for chronic congestive heart 
failure or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  Id.
	
An MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, and estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  See 38 C.F.R. § 4.104, Note (2) (2009).

Prior to his death, the Veteran's service-connected peptic 
ulcer disease was evaluated as 10 percent disabling under 
38 C.F.R. § 4.114, DC 7305 (duodenal ulcer).  See 38 C.F.R. 
§ 4.114, DC 7305 (2009).  A 10 percent rating is assigned for 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent rating is assigned for moderate 
duodenal ulcer with recurring episodes of severe symptoms 
2 or 3 times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for moderately severe duodenal ulcer which is less 
than severe but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A maximum 60 percent rating is assigned for 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  Id.

The evidence of record at the time of the Veteran's death 
included the Veteran's VA and private outpatient treatment 
records and records of multiple hospitalizations prior to his 
death for treatment of multiple heart problems.  For example, 
the Veteran was hospitalized for 2 days for a blood 
transfusion in August 2007.  The Veteran reported that, 1 
week prior to admission, he had experienced dizziness during 
mass.  He experienced another episode of dizziness 4 days 
prior to admission which prompted him to seek consult.  The 
admitting diagnoses included hypertensive cardiovascular 
disease.

A private electrocardiogram (EKG) on November 13, 2007, 
showed sinus rhythm, first degrees atrioventricular block, 
incomplete right bundle branch block, left atrial 
enlargement, and old anteroseptal wall myocardial infarction.  
A private chest x-ray on November 13, 2007, showed a 
magnified heart and atherosclerotic.  A private cardiac 
Doppler report on November 14, 2007, shows that the Veteran's 
ejection fraction was 41 percent.  Another private chest 
x-ray on November 20, 2007, was unchanged from November 13, 
2007.  

In a December 2007 letter, P.A.P., M.D., certified that the 
Veteran was hospitalized at the Philippine Heart Center from 
November 13 to December 2, 2007, because of body weakness and 
shortness of breath.  The diagnoses included hypertensive 
cardiovascular disease and "stroke syndrome."  

A December 2007 "Medical Certificate" certified that the 
Veteran had been hospitalized at the Philippine Heart Center 
from November 14 to December 2 with diagnoses including 
cerebrovascular disease, "infarcts," hypertensive vascular 
disease, and coronary artery disease with left ventricular 
dysfunction.

A private EKG in December 2007 showed no significant change 
when compared to the EKG on November 13, 2007.  Two separate 
private chest x-rays taken in December 2007 were unchanged 
from November 2007.

A January 2008 "Medical Certificate" certified that the 
Veteran was hospitalized at the Philippine Heart Center 
between December 15 and 29 for treatment of diagnoses 
including coronary artery disease with left ventricular 
dysfunction.  The Veteran's history included multiple blood 
transfusions.  He also reported experiencing an episode of 
dizziness with difficulty breathing a few days prior to his 
admission.  Physical examination at discharge showed blood 
pressure of 120/80, a regular heart rate and rhythm with no 
murmurs, and symmetrical chest expansion.  The impressions 
included hypertensive cardiovascular disease.  The Veteran 
was diagnosed in improved condition.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 60 percent for ischemic heart disease, for accrued 
benefits purposes.  The medical evidence does not indicate 
that, prior to his death, the Veteran's service-connected 
ischemic heart disease was totally disabling such that a 
100 percent rating is warranted for this disability.  Nor 
does the evidence suggest that the Veteran was diagnosed as 
having chronic congestive heart failure prior to his death.  
The Board acknowledges that the medical evidence shows that 
the Veteran had developed a left ventricular dysfunction as 
seen on the December 2007 "Medical Certificate" from the 
Philippine Heart Center.  Left ventricular dysfunction is 
required for a 60 or 100 percent rating for ischemic heart 
disease under DC 7005.  See 38 C.F.R. § 4.104, DC 7005 
(2009).  A private cardiac Doppler report taken on 
November 14, 2007, while the Veteran was hospitalized at the 
Philippine Heart Center shows that the Veteran's cardiac 
ejection fraction was 41 percent.  The Board finds that the 
Veteran's ejection fraction in November 2007 was well within 
the range for a 60 percent rating for ischemic heart disease 
manifested by left ventricular dysfunction under DC 7005 (an 
ejection fraction between 30 and 50 percent) but not low 
enough (an ejection fraction of less than 30 percent) to 
merit a 100 percent rating for ischemic heart disease 
manifested by left ventricular dysfunction under DC 7005.  
Id.  

The Board also acknowledges that the medical evidence shows 
that the Veteran was hospitalized on several occasions prior 
to his death following episodes of dizziness which occurred 
prior to his hospital admissions.  There is no indication, 
however, that the Veteran experienced dizziness as a result 
of a workload of 3 METs or less (as would be required for a 
100 percent rating under DC 7005).  Id.  It appears that the 
Veteran's dizziness and heart symptoms were treated with 
multiple blood transfusions in the months leading to his 
death in January 2008.  These records show that the Veteran's 
heart condition stabilized and he was discharged home after 
each hospital stay until his final hospital stay prior to his 
death.  A review of the Veteran's death certificate shows 
that he died in the hospital.  Unfortunately, information 
concerning the Veteran's exercise tolerance (in the form of 
METs) was not provided prior to his death.  None of the 
Veteran's treating physicians in the months leading to his 
death provided any opinion that his service-connected 
ischemic heart disease was totally disabling prior to his 
death such that an increased rating is warranted for this 
disability, for accrued benefits purposes.  In summary, 
absent evidence that, prior to the Veteran's death, his 
service-connected ischemic heart disease resulted in chronic 
congestive heart failure or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent (i.e., a 100 percent rating under 
DC 7005), the Board finds that the appellant's claim for a 
disability rating greater than 60 percent for ischemic heart 
disease, for accrued benefits purposes, is denied.  See 
38 C.F.R. § 4.104, DC 7005.

The Board also finds that the preponderance of the evidence 
is against the appellant's claim for a disability rating 
greater than 10 percent for peptic ulcer disease, for accrued 
benefits purposes.  The medical evidence does not show that, 
prior to the Veteran's death, his service-connected peptic 
ulcer disease was more than mildly disabling.  The Board 
notes that the Veteran was treated most recently for peptic 
ulcer disease in 2003, several years prior to when he filed 
his most recent increased rating claim for this disability in 
December 2007.  The Veteran's medical records dated within 
1 year of his December 2007 increased rating claim for peptic 
ulcer disease, which was pending at the time of his death in 
January 2008, did not show any complaints of or treatment for 
this service-connected disability prior to his death.  As 
noted, the Veteran unfortunately was hospitalized and then 
died before a VA examination could be scheduled to determine 
the current nature and severity of his service-connected 
peptic ulcer disease.  See 38 C.F.R. § 4.114, DC 7305 (2009).  
A review of the medical evidence on file at the time of the 
Veteran's death does not show that he was treated for his 
service-connected peptic ulcer disease within 1 year of the 
date that he filed his increased rating claim for this 
disability or while hospitalized repeatedly prior to his 
death.  There is no objective medical evidence that the 
Veteran experienced a worsening of his service-connected 
peptic ulcer disease prior to his death.  None of the 
Veteran's treating physicians in the months prior to his 
death provided any opinion that his service-connected peptic 
ulcer disease had worsened before his death such that an 
increased rating is warranted for this disability, for 
accrued benefits purposes.  Accordingly, the Board finds that 
the appellant's claim for a disability rating greater than 
10 percent for peptic ulcer disease, for accrued benefits 
purposes, is denied.

Finally, with respect to the appellant's claim of entitlement 
to special monthly compensation based on the need for aid and 
attendance/housebound status, for accrued benefits purposes, 
the Board notes that special monthly compensation is payable 
under 38 U.S.C.A. § 1114(l) if, as the result of service-
connected disability, the Veteran is permanently bedridden or 
is so helpless as to be in need of regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.350(b) (2009). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service- connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service- connected 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(i)(2) (2009).

As noted, a review of the evidence of record at the time of 
the Veteran's death in January 2008 shows that, prior to his 
death, he was treated for multiple heart problems.  These 
records do not show that he was treated for his service-
connected peptic ulcer disease prior to his death.  They show 
instead that he last was treated for his service-connected 
peptic ulcer disease in 2003, several years prior to death.  
Also as noted, although the Veteran was scheduled for VA aid 
& attendance examination prior to his death, his frequent 
hospitalization and death in the hospital prevented him from 
reporting for this examination.

When the Veteran filed his special monthly compensation claim 
in December 2007 prior to his death, his son (the appellant 
in this case) stated that the Veteran required the assistance 
of 3 maids who "attend to his personal needs around the 
clock such as his dietary, food, medicine, and other personal 
assistance."  The appellant also sated that the Veteran's 
driver accompanied him to his frequent doctor visits and 
hospital stays.  The appellant attached a copy of 
Dr. P.A.P.'s December 2007 letter to this claim.  In that 
letter, Dr. P.A.P. stated that the Veteran had been 
hospitalized at the Philippine Heart Center from November 13 
to December 2, 2007, for body weakness, and shortness of 
breath.  The diagnoses were chronic obstructive pulmonary 
disease, "stroke syndrome," acquired pneumonia pleural 
effusion, status-post thoracotomy, and hypertensive 
cardiovascular disease.  Dr. P.A.P. stated in his December 
2007 letter that the Veteran "is still very weak and would 
need a personal companion to attend to his personal needs."  
In statements on the appellant's April 2008 notice of 
disagreement and his January 2009 VA Form 9 (substantive 
appeal), he contended that, while the Veteran was 
hospitalized "or at home confined" prior to his death, he 
"clearly qualified for aid and attendance because he was 
helpless and need[ed] attention 24 hours a day based on 
service connected injury."

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to special 
monthly compensation based on aid and attendance, for accrued 
benefits purposes.  The evidence of record in the claims file 
at the time of the Veteran's death in January 2008 shows 
that, prior to his death, he was diagnosed as having multiple 
cardiac and lung disabilities.  Service connection was in 
effect only for ischemic heart disease and peptic ulcer 
disease at the time of the Veteran's death, however.  There 
is no objective medical evidence, to include a nexus opinion, 
which indicates that the Veteran was bedridden as a result of 
his service-connected disabilities.  The Board acknowledges 
that Dr. P.A.P. opined in December 2007 that the Veteran 
"would need a personal companion to attend to his personal 
needs."  Dr. P.A.P. had diagnosed the Veteran as having 
multiple service-connected and non-service-connected 
disabilities.  He did not distinguish between these 
disabilities when he indicated that the Veteran needed 
assistance in December 2007, so it is not clear that the 
Veteran's need for assistance of another person discussed in 
Dr. P.A.P.'s letter arose from his service-connected 
disabilities alone.  The appellant also has stated that the 
Veteran required the assistance of 3 maids to attend to his 
personal needs.  There is no objective evidence, however, 
that the Veteran was bedridden or otherwise required aid & 
attendance as a result of his service-connected disabilities.  
As noted elsewhere, the objective evidence does not show 
either that the Veteran's service-connected ischemic heart 
disease was totally disabling or that his service-connected 
peptic ulcer disease was more than minimally disabling prior 
to his death.  There is no objective evidence that either of 
these service-connected disabilities had worsened prior to 
the Veteran's death.

There also is no evidence that the Veteran met any of the 
factors for aid and attendance outlined in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.352(a).  At the time of his 
death, the Veteran's service-connected ischemic heart disease 
was evaluated as 60 percent disabling effective July 15, 
1998, and his service-connected peptic ulcer disease was 
evaluated as 10 percent disabling effective July 15, 1998.  
The Veteran did not have a single service-connected 
disability rated as 100 percent, however, at the time of his 
death, although his combined disability evaluation for 
compensation was 60 percent effective July 15, 1998, and he 
was in receipt of a total disability rating based on 
individual unemployability (TDIU) effective August 6, 2003.  
Finally, there is no objective evidence that, prior to his 
death, the Veteran was permanently housebound by reason of 
his service-connected disabilities.  See 38 U.S.C.A. 1114(s); 
38 C.F.R. § 3.350(i)(2).  The appellant has stated that the 
Veteran was hospitalized frequently and needed the assistance 
of a driver to go to his doctor's visits.  The Board finds 
that the Veteran was not substantially confined to his home 
as a result of his service-connected disabilities prior to 
his death as he was able to attend his doctor's visits and 
was hospitalized on several occasions for treatment of heart 
problems.  Thus, the medical evidence does not show that, 
prior to his death, the Veteran was so helpless due to his 
service-connected disabilities as to be permanently 
bedridden, in need of the regular aid and attendance of 
another person (in this case, his son), or permanently 
housebound.  Accordingly, the appellant's claim for special 
monthly compensation based on aid and attendance, for accrued 
benefits purposes, is denied.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 60 percent 
for ischemic heart disease, for accrued benefits purposes, is 
denied.

Entitlement to a disability rating greater than 10 percent 
for peptic ulcer disease, for accrued benefits purposes, is 
denied.

Entitlement to special monthly compensation based on aid and 
attendance/housebound status, for accrued benefits purposes, 
is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


